As filed with the Securities and Exchange Commission on November 9, 2012 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 82 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 86 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Terrence O. Davis Thompson Hine, LLP 1920 N. Street, N.W. Washington, D.C.20036-1600 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on November 19, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating November 19, 2012 as the new effective date for Post-Effective Amendment No. 71 to the Registration Statement filed on August 16, 2012 for the Thornhill Strategic Equity Fund. This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 71 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 9th day of November, 2012. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee November9, 2012 Jack E. Brinson * Trustee & Chairman November9, 2012 James H. Speed, Jr. * Trustee November9, 2012 J. Buckley Strandberg * Trustee November9, 2012 Michael G. Mosley * Trustee November9, 2012 Theo H. Pitt, Jr. * President, FMX Funds November9, 2012 D.J. Murphey * Treasurer, FMX Funds November9, 2012 Julie M. Koethe * President & Treasurer, November9, 2012 Robert G. Fontana Caritas All-Cap Growth Fund * President & Treasurer, November9, 2012 Matthew R. Lee Presidio Multi-Strategy Fund * President, Roumell Opportunistic Value Fund November9, 2012 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund November9, 2012 Craig L. Lukin * President & Treasurer, November9, 2012 Mark A. Grimaldi The Sector Rotation Fund * President & Treasurer, November9, 2012 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds November9, 2012 J. Philip Bell * Treasurer, Crescent Funds November9, 2012 Michael W. Nix * President, Arin Funds November9, 2012 Joseph J. DeSipio * Treasurer, Arin Funds November9, 2012 Lawrence H. Lempert * President, November9, 2012 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, November9, 2012 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, November9, 2012 Jeffrey R. Spotts Prophecy Alpha Trading Fund * Treasurer, November9, 2012 Brenda A. Smith Prophecy Alpha Trading Fund /s/ T. Lee Hale, Jr. T. Lee Hale, Jr. Treasurer of the Matisse Discounted Closed-End Fund Strategy,Chief Compliance Officer and Assistant Treasurer of the Trust November9, 2012 * By: /s/ A. Vason Hamrick Dated: November 9, 2012 A. Vason Hamrick, Secretary and Attorney-in-Fact
